DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-8, filed 12/30/2020, with respect to claims 1-3, 5, 7, and 9-10 have been fully considered and are persuasive.  The rejection of claims 1-3, 5, 7, and 9-10 has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5, 7, and 9-10 allowed.
The following is an examiner’s statement of reasons for allowance:
The Examiner has reviewed the most recent amendments to independent claims 1 and 9. Upon review, it appears as though the most recent claim language overcomes the prior art of record and is believed to be in condition for allowance. Independent claims 1 and 9 have each been amended so as to recite the following claim language: “wherein the control device is configured to compare the load power prediction value or load power with a threshold value, and when the load power prediction value or the load power exceeds the threshold value and a remaining capacity of the secondary battery unit is not less than a predetermined amount, the control device performs control to change an output from a limited value to a maximum output value of the secondary battery unit, and wherein the threshold value is a maximum demand 
Prior art Kaag (newly introduced) similarly discusses a controller in which power may be diverted to or from a battery (i.e. charging of a battery via a solar cell, or discharging of a battery as needed), based upon load demand data (i.e. an expected energy supply per day compared to a load demand calculated over a predetermined time period such as at least a full year). However, Kaag fails to cure the deficiencies as noted within the prior art of record as Kaag remains silent with respect to minute control over the battery output, including to change an output from a limited value to a maximum output value of the battery.
It appears as though the most recent amendments are directed towards a non-obvious improvement over the prior art of record as the most recent amendments disclose a system which will allow for operation with less deterioration (over time) of the battery/batteries of the system. For these reasons, inter alia, it is believed that the most recent amendments, when taken into consideration with the claims in their entirety, are currently in condition for allowance. Independent claim 1, deemed to be the representative claim, is listed below.
Claim 1:     A power supply device comprising;      a photovoltaic power generator;      a secondary battery unit;      a charger configured to supply power from the photovoltaic power generator to the secondary battery unit;      a DC-AC power conversion circuit configured to convert a discharge output of the secondary battery unit into AC power; and      a control device configured to control charging of the secondary battery unit based on a load power prediction obtained by a moving average of used power and an amount of power generated by the photovoltaic power generator,      wherein the control device is configured to control to switch output of the amount of power generated by the photovoltaic power generator between the secondary battery unit and a commercial system power based on a value of state of charge (SOC) of the secondary battery unit,      wherein the control device is configured to increase a proportion of output power from the secondary battery unit when an actual load power exceeds the load power prediction,      wherein when the actual load power suddenly decreases from the load power prediction, the control device is configured to supply power by using only the secondary battery unit and stop purchasing power from the commercial system power,      wherein the control device is configured to compare the load power prediction value or load power with a threshold value, and when the load power prediction value or the load power exceeds the threshold value and a remaining capacity of the secondary battery unit is not less .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836